Citation Nr: 1426285	
Decision Date: 06/10/14    Archive Date: 06/16/14	

DOCKET NO.  05-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 14, 2004 for the award of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from October 1954 to July 1958.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was previously before the Board in December 2007, October 2008, and January 2012, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In January 2013, the Board found that there was no clear and unmistakable error in a December 17, 1993 rating decision denying entitlement to service connection for defective hearing.  At that same time, the Board denied entitlement to an effective date earlier than January 14, 2004 for the award of service connection for bilateral hearing loss.  

That portion of the Board's January 2013 decision denying entitlement to an effective date earlier than January 14, 2004 for the award of service connection for bilateral hearing loss was appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2013 Order, remanded the Veteran's case to the Board for action consistent with a September 2013 Joint Motion for Partial Remand.  The case is now, once more, before the Board for appellate review.




FINDINGS OF FACT

1.  The rating decision of December 17, 1993, which denied entitlement to service connection for defective hearing, was adequately supported by and consistent with the law and evidence then of record.

2.  The Veteran's claim to reopen the issue of entitlement to service connection for bilateral hearing loss was received no earlier than January 14, 2004.

3.  The Veteran's entitlement to service connection for bilateral hearing loss "arose" no earlier than June 2004, the date of a VA addendum medical opinion establishing a nexus between the Veteran's bilateral hearing loss and his period of active military service.


CONCLUSION OF LAW

Entitlement to an effective date prior to January 14, 2004 for an award of service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As regards the issue currently before the Board, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided appropriate application forms, or the completeness of his application.  VA notified the Veteran in February and April 2008, as well as in March 2009, and January and May 2012, of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is no current error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all pertinent evidence of record, to include various documents pertaining to the appellant's entitlement to an earlier effective date for the award of service connection for bilateral hearing loss.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122 (2000).

Earlier Effective Date

The September 2013 Joint Motion found that the Board, in its January 2013 decision, failed to provide sufficient statements of reasons and bases for its apparent determination that an April 1995 Substantive Appeal was not timely in the context of its decision that the Veteran had failed to perfect the appeal of the RO's December 1993 denial of his hearing loss claim.  The parties to joint motion further agreed that the Board should consider whether the RO's June 14, 1994 notice to the Veteran served as the most recent denial of his claim for the purpose of determining whether the Veteran's Substantive Appeal was timely filed.  

Finally, the parties to the Joint Motion agreed that the Board, in its January 2013 decision, failed to address whether the Veteran's April 1995 Substantive Appeal could be construed as an informal claim to reopen his previously denied claim for service connection for hearing loss.  More specifically, it was argued that the Veteran's Substantive Appeal and attached correspondence requesting a "personal appearance" before the RO could potentially be interpreted as an informal claim were it to be accepted that the submission identified the benefit sought and demonstrated an intent to apply for benefits.

Where a claim is denied in a rating decision and the claimant fails to timely appeal that decision by filing a notice of disagreement within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1) (West 2013), that decision becomes final, and the claim may not thereafter be reopened or allowed except upon the submission of new and material evidence.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105 (2013).  A Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(b)(1), (d)(3).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The effective date of an award of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of the claim, or the date entitlement arose, whichever is later.  The effective date of an evaluation and award of compensation is generally the day following separation from service, or the date entitlement arose, if the claim is received within one year after separation from service, otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

As held in December 17, 1993 rating decision denying entitlement to service connection for defective hearing was not clearly and unmistakably erroneous.  In December 1993 correspondence the Veteran was informed that a letter of November 19, 1958 had informed him that service connection could not be allowed for defective hearing, and that, while he had one year from the date of that letter to appeal that determination, his right to appeal had expired.  The Veteran was further advised that, in order to reopen his claim, he needed to submit new and material evidence showing that his disability was, in fact, incurred in or aggravated by service.  Finally, the Veteran was advised that, until the RO received such evidence, no further action could be taken on his claim.  

In March 1994 correspondence the Veteran was advised that, before final action could be taken on his claim, new and material evidence was required showing that his defective hearing was caused or aggravated by his military service.  The Veteran was further advised that this evidence was requested in a December 1993 letter and that the RO's records did not show that they had received this evidence.  Accordingly, the Veteran's claim had been disallowed.  The Veteran was advised that, should he disagree with this disallowance, he should refer to the enclosed VA Form 4107, Notice of Procedural and Appellate Rights, which explained his right to appeal.

In April 1994 the Veteran was advised that, in response to his recent claim, the RO had requested medical evidence from a private physician at a local hospital.  The Veteran was further advised that his help in getting the evidence in question would speed processing of his claim, and that he should, therefore, ask the doctor or hospital to answer the RO's request as soon as possible.  Finally, the Veteran was advised that, should the aforementioned evidence not be received within 60 days, his claim would be considered on the basis of the evidence of record.  

In correspondence dated June 14, 1994, the Veteran was advised that, before final action could be taken on his claim, the RO needed medical evidence from his private physician.  The Veteran was further advised that, while the evidence in question had been requested in correspondence of early April 1994, the RO's records did not show that they had received the evidence.  Accordingly, they had disallowed the Veteran's claim.  Finally, the Veteran was advised that, if he disagreed with the disallowance of benefits, he should refer to the enclosed VA Form 4107, Notice of Procedural and Appellate Rights, which explained his right to appeal.  

In July 1994, VA issued a Statement of the Case on the issue of whether new and material evidence had been submitted sufficient to reopen the Veteran's claim for service connection for bilateral hearing loss.  

On April 5, 1995, VA received the Veteran's Substantive Appeal on the issue of whether new and material evidence had been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for hearing loss.  In that correspondence, the Veteran indicated that he wished to have a personal appearance before the local hearing officer at the regional office relative to the issue of new and material medical evidence to reopen his claim for service connection for right ear hearing loss.  That substantive appeal was received more than 60 days following the issuance of the Statement of the Case in September 1994, and more than one year following the rating decision on December 17, 1993, which denied entitlement to the benefit sought.

On January 14, 2004, there was received the Veteran's claim for service connection for bilateral hearing loss.  In response the Veteran was scheduled for a VA audiometric examination.  That examination was conducted on April 27, 2004.  Following that examination and a review of the Veteran's claims folder, the examiner offered his opinion that it was unlikely that the Veteran's hearing loss was the result of noise exposure in service, inasmuch as he had "normal hearing upon discharge."  However, in an addendum to the aforementioned audiometric examination dated in June 2004, that same examiner amended his opinion to state that noise exposure in service was "as likely as not" the cause of the Veteran's hearing loss.  

Based on the aforementioned, VA, in a June 2004 rating decision, granted entitlement to service connection for bilateral defective hearing, effective from January 14, 2004, the date of receipt of the Veteran's "reopened" claim for that benefit.  

Pursuant to the Joint Motion, it has been argued that correspondence subsequent to the December 17, 1993 rating decision, and in particular the June 14, 1994 correspondence constituted a "denial" of the benefit sought, which is to say, service connection for bilateral hearing loss, thereby extending the period during which the Veteran could file a timely Substantive Appeal.  However, this argument overlooks the fact that such a "denial" of benefits would precipitate the need for a Notice of Disagreement, which is not present in this case.  Moreover, the fact that the time during which the Veteran could file a timely Substantive Appeal was arguably extended would do nothing to alter the fact that his entitlement to the benefit sought, that is, service connection for bilateral hearing loss, arose no earlier than June 2004, the date of the addendum medical opinion established a nexus between the Veteran's hearing loss and his active military service.  

The argument that the Veteran's Substantive Appeal could have been construed as a "informal" claim suffers from a similar defect.  Even assuming, for the sake of argument, that an "informal" claim for service connection for bilateral hearing loss was, in fact, filed in April 1995, thereby creating a claim which was "open" from that date, once again entitlement to service connection arose no earlier than June 2004, the date of the VA addendum opinion showing the required nexus.  Simply put, entitlement did not arise until competent evidence was received showing a nexus between the hearing loss and service.  As competent evidence was not received prior to June 2004, entitlement to an earlier effective date must be denied.  The fact that the RO chose to assign an effective date of January 14, 2004, apparently based on the date of receipt of the Veteran's "reopened" claim for service connection, does nothing to alter the fact that the evidence demonstrates that the Veteran is not entitled to an effective date any earlier than that date for the award of service connection for bilateral hearing loss.  

The Board has considered the holding of the Court in Percy v. Shinseki, 23 Vet. App. 37 (2009), that a Substantive Appeal is not jurisdictional in nature and that VA may waive the requirement that it be timely filed.  However, while the VA "may" waive the requirement that a Substantive Appeal be timely filed, it is not "required" to do so.  Accordingly, VA was well within its discretion to regard an April 1995 Substantive Appeal as not timely filed.  Finally, the Board has given due consideration to the Veteran's testimony given at the time of RO hearings in September 2006 and March 2011.  Such testimony, however, is not probative when taken in conjunction with the evidence for consideration in the determination before the Board.  Moreover, the Veteran's arguments presented during the course of those hearings have been adequately addressed in the context of this decision.  The Board does not doubt the sincerity of the Veteran's statements.  Those statements, however, do not provide a persuasive basis for a finding that the Veteran is entitled to an effective date earlier than January 14, 2004 for the award of service connection for bilateral hearing loss.  Accordingly, the Veteran's claim is denied. 


ORDER

Entitlement to an effective date earlier than January 14, 2004 for the award of service connection for bilateral hearing loss is denied.



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


